Hyman, C. J.
Plaintiff alleged in this suit that, in 1846, she bought a slave from defendant; that she had been evicted of the slave, and asked for judgment against defendant because of the warranty of defendant against the eviction of the slave.
Judgment was rendered in the District Court against defendant, and he has appealed.
The evidence adduced does not show for what cause plaintiff was evicted; and, with the evidence before us, it is impossible to ascertain whether the right of the person evicting plaintiff existed before or after the sale of the slave by defendant to plaintiff. C. C. 2478.
Wo think that justice requires that this case should be remanded.
It is ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and that this case be remanded to said Court for further proceedings according to law, plaintiff to pay the costs of this appeal.